United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1845
                                   ___________

Clayton Baasi,                        *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota.
Joan Fabian; David Crist; Sheryl      *
Vesner; David Reishus; Michelle       * [UNPUBLISHED]
Smith; John King; John Doe;           *
Jane Doe,                             *
                                      *
            Appellees.                *
                                 ___________

                             Submitted: September 2, 2010
                                Filed: September 3, 2010
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Clayton Baasi appeals the district court’s1 order partially dismissing and
partially granting summary judgment adversely to him in his 42 U.S.C. § 1983 civil
action. Following de novo review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d 979,



      1
       The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota, adopting the report and recommendation of The Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
982 (8th Cir. 2004), we conclude that the district court’s disposition was proper for
the reasons stated by the district court.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-